DETAILED ACTION
Original claims 1-14 were filed on November 22, 2019. With the preliminary amendment of November 22, 2019, claims 12-14 have been cancelled, claims 3-4, 6, 8, and 10-11 have been amended, and claims 15-18 have been added.  Claims 1-11 and 15-18 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and/or 372 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9 and 15-16, drawn to compound represented by formula (I): A-L-B (I) wherein A is an Fc region of an immunoglobulin, B is a peptide moiety derived from adrenomedullin or a modified form thereof with adrenomedullin activity, and L is a linking group comprising a peptide having any given amino acid sequence, or a salt thereof, or a hydrate thereof.  
Group II, claims 10-11, drawn to an isolated nucleic acid comprising a nucleotide sequence encoding the compound of group I and methods of using to produce the compound.
Group III, claims 17-18, drawn to a method for preventing or treating a condition, disease, and/or disorder, comprising administering the compound of group I.
The inventions listed as groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-III appears to be that they all relate to an adrenomedullin peptide linked via a linker to an Fc domain.  However, adrenomedullin peptides linked via a linker to an Fc domain is obvious over Kitamura et al, 1998 in view of Chen et al, 2013 as follows.  Kitamura teaches the human circulating form of adrenomedullin peptide. Kitamura does not teach a fusion construct where their adrenomedullin peptide is linked via a linker to an Fc domain.  However, the linking of peptides and polypeptides to an Fc domain via a linker was well known in the art (Chen).  It would have been obvious to the skilled artisan to make fusion construct where Kitamura’s 
Therefore groups I-III share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over.  Furthermore, the products of groups I and II do not share a special common structural and functional feature while, the methods of groups II and III do not use the same reagents and/or produce the same results.  In addition, the methods of groups II and III do not comprise all of the methods for making or using the products of groups I and II.  Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
Species Election
Each of groups I-III encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and Fed Reg 2002, Vol76, No27, SecA4.) The claims shall be thus restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 10, and 17 are generic.
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are 1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
If group I (claims 1-9 and 15-16) is elected, elect:
One specific compound (SEQ ID NO, where every residue is designated).  If the sequence listing does not disclose a protein sequence for the full length compound, applicants may elect by doing the following.  
(I) Electing 
(a) one specification sequence for the Fc domain, 
(b) one specification sequence for the linker, 
(c) one specific sequence for the adrenomedullin peptide, and 
(d) any other sequences in the compound (for example, claim 2 (also as recited by other claims and disclosed by the specification))
and
(II) stating exactly how these sequences are linked together. 

Based on the elected compound, identify any and all modification(s) of the compound as listed in claims 2-9.
One of: (i) not in a pharmaceutical composition or (ii) in a pharmaceutical composition. If (ii) in a pharmaceutical composition is elected, further elect effective for treatment of (a) a cardiovascular disease,(b) an inflammatory disease, (c) a vascular disease, (d) a renal disease, or (e) one specific combination of (a)-(d).

If group II (claims 10-11) is elected, elect:
One specific compound (SEQ ID NO, where every residue is designated).  If the sequence listing does not disclose a protein sequence for the full length compound, applicants may elect by doing the following.  
(I) Electing 
(a) one specification sequence for the Fc domain, 
(b) one specification sequence for the linker, 
(c) one specific sequence for the adrenomedullin peptide, and
(d) any other sequences in the compound (for example, claim 2 (also as recited by other claims and disclosed by the specification))
and
(II) stating exactly how these sequences are linked together. 
	
Based on the elected compound, identify any and all modification(s) of the compound as listed in claims 2-9.

If group III (claims 17-18) is elected, elect:
One specific compound (SEQ ID NO, where every residue is designated).  If the sequence listing does not disclose a protein sequence for the full length compound, applicants may elect by doing the following.  
(I) Electing 
(a) one specification sequence for the Fc domain, 
(b) one specification sequence for the linker, 
(c) one specific sequence for the adrenomedullin peptide, and 
(d) any other sequences in the compound (for example, claim 2 (also as recited by other claims and disclosed by the specification))
and
(II) stating exactly how these sequences are linked together. 

Based on the elected compound, identify any and all modification(s) of the compound as listed in claims 2-9.
One of: (i) treating or (ii) preventing.
One of: effective for treatment of (a) a cardiovascular disease,(b) an inflammatory disease, (c) a vascular disease, (d) a renal disease, or (e) one specific combination of (a)-(d).
One specific process for administration (steps and additional reagents).  

As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.

If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages.  It is also requested that Applicants put the serial number on every page of their response.
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7 EST.  If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”


/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).